DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

	Examiner’s note:  while not indefinite or overly broad per se, independent claims 1, 8, and 15 do not actually limit the extending portion to be formed from the surface / material of the balloon (as may be desired / intended based on the instant specification in select embodiments).  As such, prior art which teaches (inter alia) an evertible balloon and a form of (within BRI) an “extending portion” attached thereto (as claimed) teaches the claim.  

Claim(s) 1-2, 7-9, 14-16 and 20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hall (US 4946440 A – cited previously).

For claim 1, Hall teaches  A device [10] for Fallopian tube diagnostics, [discussed throughout disclosure – see at least c. 1 ll. 5-15, c. 3 ll. 45-50, c. 10 ll. 10-45], comprising:
[12] having a distal end [80];
a balloon [18] having a first end [end adjoining 80] coupled to the distal end [46] of the tube, the balloon being disposed in the tube in a first, inverted position, [Fig. 3],  movable to a second, everted position, [Fig. 4], and extendable a distance distal of the tube; [Figs. 1 and 4]; and
an extending portion [16] having a proximal end coupled to a second end of the balloon, [16 protrudes through distal end of balloon per Fig. 4],
wherein the extending portion is any of a filament [70], suture, or string, or combinations thereof; 
and wherein the extending portion is disposed within the balloon in the first inverted position, [Fig. 3], and is extendable from the second end of the balloon in the second everted position. [Fig. 4]. 

For claim 8, Hall teaches a system [10] for collecting a tissue sample in a body lumen, [discussed throughout disclosure – see at least c. 1 ll. 5-15, c. 3 ll. 45-50, c. 10 ll. 10-45], comprising:
a tube [12] having a distal end, a balloon [18] having a first end, [adjoining 80], coupled to the distal end of the tube and a second end, [adjoining 88], and an extending portion [16] attached to the second end of the balloon, the balloon and the extending portion being positionable in a first, inverted state; [Fig. 3];
wherein the balloon and the extending portion are configured to advance to a second, everted state, [Fig. 4], such that the balloon and the extending portion extend out of the distal end of the tube; [Figs. 1 and 4];
wherein the extending portion is any of a filament [70], suture, or string, or combinations thereof and
wherein the extending portion is disposed within the balloon in the first inverted position, [Fig. 3], and is extendable from the balloon in the second everted position into the body lumen. [70 extending beyond balloon per Fig. 4].

For claim 15, Hall teaches a method for collecting a tissue sample in a body lumen, [discussed throughout disclosure – see at least c. 1 ll. 5-15, c. 3 ll. 45-50, c. 10 ll. 10-45],  comprising:
providing a tube [12] having a distal end [80], a balloon [18] having a first end , [adjoining 80], coupled to the distal end of the tube and a second end, [adjoining 88], and an extending portion [16] attached to the second end of the balloon, the balloon and the extending portion being positioned in a first, inverted state; [Fig. 3]; 
advancing the balloon to a second, everted state, [Fig. 4], such that the balloon and the extending portion extend out of the distal end of the tube;  [see c. 10 ll. 50-65];  
wherein the extending portion is any of a filament [70], suture, or string, or combinations thereof and
wherein the extending portion is disposed within the balloon in the first inverted position, [Fig. 3], and is extendable from the balloon in the second everted position into the body lumen.  [Fig. 4]. 

For claims 7 and 14, Hall teaches a push wire [76] having a distal end coupled to the second end of the balloon, [via 80],  and the proximal end of the extending [both 76 and 16 are proximally connected via integrated catheter 10], wherein the balloon and the extending portion are movable from the first inverted position to the second everted position by actuation of the push wire. [Guidewire manipulates catheter into position for subsequent eversion of 18 per c. 8 ll. 15-35]. 

For claim 16, Hall teaches the method according to claim 15, further comprising collecting the tissue sample by the extending portion extendable from the balloon in the second everted position into the body lumen. [See c. 10 l. 65 – c. 11 l. 5]. 

For claim 20, Hall teaches the method according to claim 15, further comprising actuating a push wire [76] having a distal end coupled to the second end of the balloon, [via 80], and the proximal end of the extending portion, [both 76 and 16 are proximally connected via integrated catheter 10], to move the balloon and the extending portion from the first inverted position to the second everted position. [Guidewire manipulates catheter into position for subsequent eversion of 18 per c. 8 ll. 15-35]. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 3, 6, 10, 13, 19, and 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hall in view of Behl (US 20090287238 A1).

For claims 3, 10, and 21, Hall fails to teach the filament is braided.  Behl teaches a filament, suture, or string, or combination thereof, [Fig. 2A], is braided.  [See Fig. 2B depicting braiding of 24 into/around 12].  It would have been obvious to one of ordinary skill at the time the invention was made to modify the device, system, and method of Hall to incorporate the braided filament of Behl in order to facilitate removal of solid material and to prevent unwanted distal movement of the material.  As motivated by Behl ¶¶10-19. 

For claims 6, 13, and 19 the motivated combination of Hall and Behl teaches the extending portion is a braided filament configured to collect and retain a tissue sample in response to extending from the balloon in the second everted position. [i.e., Behl Figs. 3A-4B incorporated (according to one of skill) into the everting balloon 18 with filament 70 of Hall].  As motivated in claims 3 and 10. 

Claims 4-5, 11-12, 18, and 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hall in view of Waller (US 20070213753 A1).

For claims 4-5,  11-12, 18, and 22, Hall fails to teach the extending portion formed of colored filaments and having indicia. Waller teaches one or more extendable filaments [208] formed of color filaments and having indicia [204].  [¶21 details verbatim colored indicia of brush/bristles (filaments) and shaft 204 (a form of extending portion) for	 optical, fluorescent, and/or fluoroscopic visualization (a form of contrasting visualization)].  It would have been obvious to one of ordinary skill at the time the invention was made to modify the filaments and extending portion of Hall to incorporate the colored indicia of Waller in order to facilitate visualization and navigation for a luminal device (e.g., the catheter of Hall).  As motivated by Waller ¶¶21-22.  

Response to Arguments
Applicant's arguments filed 11/3/20 have been fully considered but they are not persuasive.

Other than a statement that none of the references teach or remotely suggest the claimed invention, Applicant does not appear to point out any supposed errors or merits of the rejections offered in the previous office action or as the art may apply to the currently amended claims.  Examiner respectfully disagrees and demonstrates the applicability of the references as detailed in the prior art rejections above.   

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S MELHUS whose telephone number is (571)272-5342.  The examiner can normally be reached on Monday - Friday | 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/BENJAMIN S MELHUS/           Examiner, Art Unit 3791

/PATRICK FERNANDES/           Primary Examiner, Art Unit 3791